DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 3, 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/21/2022. Note Examiner determined that claims 10-11 are outside of the elected species A and are thus withdrawn.
Applicant’s election without traverse of Species A (Fig. 1B) and subspecies A (PSA) in the reply is acknowledged.
 Specification
The disclosure is objected to because of the following informalities:On page 12, line 8: “trailing edge (11)“ should read -- trailing edge (13)--
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  “wherein” appears twice.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “the adhesive layer comprises adhesive layer comprises” should be corrected.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: top protective layer and adhesive bottom layer. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,995,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '729 "anticipate" the broader claims of the present application. Accordingly, the claims of the .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-9, 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaube (PGPub 2012/0034833) in view of Lofstrom (US 5,908,522).
Re Claim 1, Schaube discloses a rotor blade 20 of a wind turbine protected from erosion, the rotor blade comprising: a leading edge that predominantly faces the wind; a trailing edge opposite the leading edge (Fig. 2-3; para. 101); and a protective tape 22 attached to the rotor blade 20, wherein the tape has a surface with a cross-sectional profile that is outwardly curved or outwardly trapezoidal across its width (Fig. 2-3), wherein the tape has an inner part, having a thickness, between two lateral parts having thicknesses (Fig. 2-3), and wherein the inner part covers the leading edge and the lateral parts of the tape are directed towards the trailing edge of the blade.  	Schaube does not disclose the thickness of the inner part is greater than the thickness of Lofstrom teaches a protective tape 32, wherein the tape has a surface with a cross-sectional profile that is outwardly curved or outwardly trapezoidal across its width, wherein the tape has an inner part, having a thickness, between two lateral parts having thicknesses T1 and T2, wherein the thickness of the inner part is greater than the thickness of at least one of the lateral parts of the tape and wherein the thickness of at least one edged lateral section is at most 600 micron (0.007-0.014 inches meets this limitation; pg. 4, lines 56-67) and the thickness of the inner section is at least 330 micron (0.25 inches meets this limitation; Fig. 4, 6; pg. 4, lines 56-67; Col. 5, lines 1-34). It would be obvious to one of ordinary skill in the art to utilize protective tape with these specifications, as taught by Lofstrom, for the purpose of providing a very smooth transition so as not to interrupt aerodynamic performance (Col. 5, lines 19-21) and also since it would have been an obvious matter of design choice to make the tape of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Re Claim 2, Lofstrom teaches the tape is attached to the rotor blade by an adhesive (Col. 5, lines 1-34).
Re Claim 4
Re Claim 5, Lofstrom teaches the width of the tape is at least 150 mm (based on measurements of thickness, width is at least 150mm; Fig. 4, 6; pg. 4, lines 56-67; Col. 5, lines 1-34).
Re Claim 6, Schaube discloses the tape further comprises a length, wherein the length of the tape is greater than the width of the tape (Fig. 2-3). 
Re Claim 7, Schaube discloses the length of the tape is at least 50 cm (Fig. 2-3; para. 101 describes diameter of 126 m and tape extends over half the length of rotor blade so the length is at least 50 cm). 
Re Claim 8, Schaube teaches the cross-sectional profile of a tape is symmetric. It would have been an obvious matter of design choice to make the tape of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Re Claim 9, Lofstrom teaches the maximum thickness is at a middle of the tape across the width of the tape (Fig. 4, 6; pg. 4, lines 56-67; Col. 5, lines 1-34). 
Re Claim 12, Schaube discloses a top protective layer (Fig. 2-3; para. 101). Lofstrom teaches the tape comprises a top protective layer and an adhesive bottom layer (Fig. 4, 6; pg. 4, lines 56-67; Col. 5, lines 1-34). 
Re Claim 13, Schaube discloses the top layer of the tape comprises a polyurethane (para. 46, 97). 
Re Claim 14, Schaube/Lofstrom disclose the top layer of the tape is outwardly convex. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan J. Walters/Primary Examiner, Art Unit 3726